Citation Nr: 1233917	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-27 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure in service.
10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for lower extremity neuropathy.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for bladder dysfunction.

14.  Entitlement to service connection for a muscle disability.

15.  Entitlement to service connection for a skin disability (rash on the legs).

16.  Entitlement to service connection for a prostate disability (to include enlarged prostate).

17.  Entitlement to service connection for a cervical spine disability.

18.  Entitlement to service connection for a bilateral arm disability.

19.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2009, July 2011, and February 2012 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012 a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

All claims other than those seeking service connection for disabilities of both hips, both ankles, both feet, and the left knee are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

On the record at a May 22, 2012 videoconference hearing before the undersigned, and prior to promulgation of a Board decision on the matters , the Veteran withdrew his appeals seeking service connection for disabilities of both hips, both ankles, both feet, and the left knee.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the Veteran's claims seeking service connection for disabilities of both hips, both ankles, both feet, and the left knee; the Board has no further jurisdiction in those matters.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

On the record at a May 22, 2012 videoconference hearing before the undersigned, the Veteran withdrew his appeals seeking service connection for disabilities of both hips, both ankles, both feet, and the left knee.  Hence, there remain no allegations  of errors of fact or law for appellate consideration in those matters.  Accordingly, the Board does not have jurisdiction to review appeals in the matters, and they must be  dismissed.


ORDER

The appeal seeking service connection for a left hip disability is dismissed.

The appeal seeking service connection for a right hip disability is dismissed.

The appeal seeking service connection for a left ankle disability is dismissed.

The appeal seeking service connection for a right ankle disability is dismissed.

The appeal seeking service connection for a left foot disability is dismissed.

The appeal seeking service connection for a right foot disability is dismissed.

The appeal seeking service connection for a left knee disability is dismissed.



REMAND

A preliminary review of the record found that the remaining matters are not ready for appellate review.  

The Veteran seeks service connection for right knee, respiratory, low back, muscle, skin, prostate, cervical spine, and bilateral arm disabilities, neuropathy of the lower extremities, bladder dysfunction, and erectile dysfunction.  He proposes alternate theories of entitlement for the various claims, to include as asbestos (repairing flame-thrower equipment) or herbicide exposure, as due to injuries sustained serving in a flame-thrower unit, and as secondary to other disabilities for which service connection is sought.  He seeks an increased rating for PTSD, identifying symptoms including (but not limited to): suicidal thoughts, sleeplessness, social isolation, and difficulty dealing with stress.  He claims that his psychiatric, respiratory, low back, muscle, prostate, knee, and skin disabilities render him unemployable . 

The record for appellate review of these matters compiled to this date is incomplete.  At the videoconference hearing the Veteran testified that he receives ongoing treatment for the claimed disorders from Dr. W; the most recent reports of such treatment are dated in March 2011, indicating that pertinent treatment records are outstanding (and must be reviewed).  He also testified that he was seen for his right knee by an orthopedist (on referral from Dr. W.)  A September 2010 VA treatment record refers to knee treatment at the Orthopedic Institute of Pennsylvania.  Records of such treatment are not been associated with the appellate record.  Furthermore, the record contains sporadic treatment notes from Dr. RHO dated in 2009 and 2010 (June 2010 appears to be the most recent of these records) and radiographic reports dated in 2008.  (And in a May 2009 letter, Dr. RHO refers to prior evaluations by a Dr. M, reports of which likewise are not in the record.)  It is also unclear whether the complete pertinent records from Dr. RHO are associated with the record.  Any such records outstanding, as well as records of the evaluations by Dr. M. are likely to contain information pertinent to the matters remaining on appeal, and must be secured.   38 C.F.R. § 3.159(c)(1).  

Furthermore, the RO attempted to obtain records pertaining to the Veteran from Norfolk Southern Corporation (as the record shows he worked there for approximately 40 years before going on disability retirement).  That employer advised the RO to contact the U.S. Railroad Retirement Board for the records sought.  To date this has not been done.  Records pertaining to a disability retirement are likely to contain information pertinent to at least some of the remaining issues on appeal, and must be secured.  

The Veteran's cooperation (providing releases) will be needed for completion of development for any private records.  He is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for private medical records) is not furnished within a year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The most recent [VA] treatment records associated with the record [from the Lebanon VA Medical Center (VAMC)] are dated in November 2011.  Updated records of any treatment the Veteran has received for the disabilities remaining at issue since are pertinent evidence (constructively of record) that must be secured.  38 C.F.R. § 3.159(c)(2).

The Veteran claims service connection for respiratory disability based on a theory that such resulted from his alleged exposure to asbestos (serving in a flame-thrower unit).  VA must ascertain the extent of his exposure to asbestos exposure in service; if any, and whether or not he also had pre-service and/or post-service occupational or other exposure to asbestos (and the nature and extent of such exposure); and then make a determination as to the relationship between any asbestos exposure during, pre, and post service and the claimed diseases,.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  This claim has not been fully developed in accordance with the VA manual provisions.  Such development must be completed.  38 U.S.C.A. § 5103; see also M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."
In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to seeking service connection for a respiratory disability based on a theory that such is related to asbestos exposure in service, the Veteran alternatively claims he was exposed to herbicides, causing respiratory, prostate, bladder, erectile, and skin disabilities.  He claims that low back, neck, arm, leg, knee, and muscle disabilities resulted from his being jostled while transported in a tank.  His service personnel records show he served in a flame-thrower unit  in Vietnam from June 1969 to January 1970.  His service treatment records note complaints of right knee and shoulder pain.  He was also treated for urethral discharge, urethritis, bronchitis, and dysuria.  Postservice, he has been assigned various diagnoses, to include chronic obstructive pulmonary disorder (COPD)/emphysema, osteoarthritis, benign prostatic hypertrophy (BPH)/ enlarged prostate, multilevel cervical spine stenosis, , obstructive ventilary defect, chronic right knee strain, athralagias, upper extremity myelopathy, and erectile dysfunction.  A VA examination to secure medical nexus opinions with respect to his various claims is necessary.   

Because pertinent treatment records are outstanding (and as it essential that each disability be viewed in relation to its history), a contemporaneous examination to assess the severity of the Veteran's PTSD. Is also necessary  

Finally, the Veteran alleges that he is unemployable due to his service connected PTSD (and various disabilities for which service connection is sought on appeal).  His claim for a TDIU rating is inextricably intertwined with the other appeals pending, and consideration of the TDIU appeal must be deferred pending resolution of the remaining matters (as well as any further development suggested by the determinations on the other matters).  

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that there is full compliance with VA manual provisions for developing claims [of service connection] for asbestos-related diseases.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

2. The RO should ask the Veteran to identify any (and all) providers of all evaluations and/or treatment he has received for remaining claimed disabilities, and to provide releases for VA to obtain records of all such private evaluations and/or treatment (specifically including all outstanding records of evaluations and/or treatment from Drs. W, RHO, and M and the Orthopedic Institute of Pennsylvania).  [If the Veteran does not respond (within a year) to the requests for identifying information and releases for such records, his claims must be further processed pursuant to 38 C.F.R. § 3.158(a).]  If any identified private provider does not respond to the RO's request for records sought, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private medical records are received.  

3.  The RO should secure for the record copies of the complete updated (since June 2011) clinical records of all evaluations and treatment the Veteran received for disabilities remaining at issue at the Lebanon VAMC.  

4.  With the Veteran's cooperation (i.e., by providing releases) the RO should secure for the record from the U.S. Railroad Retirement Board copies of the complete records pertaining to his disability retirement from Norfolk Southern Corporation.  

5.  After (as any earlier examination would be based on an incomplete record) the development sought above is completed,  the RO should arrange for the Veteran to be scheduled for an examination(s) by an appropriate provider to ascertain the existence, nature, and likely etiology of the disabilities for which service connection is sought.  

The Veteran's entire claims file (to include all records electronically stored in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination(s).  If the examiner does not have access to Virtual VA, any relevant records in Virtual VA must be printed and associated with the claims file for the examiner to review.  With respect to the asbestos-exposure related claim, the examiner should be advised of the RO's findings regarding the extent of the Veteran's exposure to asbestos, if any, prior to, during, and following service.  Any indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  The examiner must explain the rationale for all opinions, citing to supporting factual data/clinical findings.   

Based on review of the record and examination of the Veteran the examiner should offer opinions as to whether or not (a) the Veteran currently has respiratory, prostate, bladder, erectile, skin, low back, neck, arms, legs, knee, and muscle disabilities and (b) if so, the diagnosis and likely etiology for each such entity (and specifically, whether any such diagnosed disability entity at least as likely as not (a 50 % or greater probability) is due to asbestos or herbicide exposure in service, resulted from the Veteran's duties serving in a flame-thrower unit or was caused or aggravated by an already service-connected disability.  The examiner must explain the rationale for all opinions.  

6.  After the development sought above is completed,  the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  The entire record (i.e., the paper claims file and any medical records electronically stored in Virtual VA, CAPRI, and/or AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA must be printed and associated with the paper claims for the examiner to review.  The examiner should describe all findings  in detail, noting the presence or absence of each symptom in the schedular criteria (for mental disorders) for ratings above 50 percent (or other symptoms of like gravity).  The examiner must discuss the impact that the Veteran's PTSD has on his employability, and must explain the rationale for all opinions.   

7.  The RO should arrange for any further development indicated regarding the claim for a TDIU rating (particularly any suggested by the determinations on the other issues on appeal).  Then the RO should re-adjudicate the remaining.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


